DETAILED ACTION
1.	Claims 1-4 of U.S. Application 16/969921 filed on August 13, 2020 are presented for examination.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on August 13, 2020, July 2, 2021 and October 27, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Priority
4.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
5. 	Claims 1, 2 and 4 are objected to because of the following informalities:  
Claim 1, lines 7, 8 and 9, “the sleeve assembly” should be -- the resin-made sleeve assembly --.
Claim 1, line 11, “the integrated inverter circuit section” should be -- the inverter circuit section --.
Claim 2, lines 1-2, “the sleeve assembly” should be -- the resin-made sleeve assembly --.
Claim 4, line 2, “the sleeve assembly” should be -- the resin-made sleeve assembly --.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Saitou (WO 2017163811, see English Machine Translation attached) in view of Hattori et al (Hattori) (U.S. PGPub No. 20080205107) and Sakai (JP 2015211600, see Applicant provided English Machine Translation).
Regarding claim 1, Saitou teaches (see figs. 2 and 5 below) an electric compressor (title) comprising: 
a housing (4) having a motor (page 2) incorporated therein (page 2); and 
an inverter circuit section (3) for supplying power to the motor (page 2), 
wherein the inverter circuit (3) section includes an inverter control board (17) on which a control circuit (16) is mounted, a resin-made sleeve assembly (18), and a power module (14) on which power switching elements (13) are mounted (pages 2 and 3), 
a state in which the sleeve assembly (18) is sandwiched by the inverter control board (17) and the power module (14) to thereby integrate the inverter control board (17), the sleeve assembly (18), and the power module (14), and wherein the integrated inverter circuit section (3) is installed in an inverter storing section (8) constituted on an outer surface of the housing (4) (pages 2 and 3).

    PNG
    media_image1.png
    571
    459
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    518
    472
    media_image2.png
    Greyscale

Saitou does not explicitly teach wherein the sleeve assembly has positioning pins for the inverter control board and the power module, and the positioning pins are caulked.
However, Hattori teaches (see figs. 7 and 9 below) wherein the sleeve assembly (28) has positioning pins (63, 64) for the inverter control board (25) and the power module (23, 24), and the positioning pins (63, 64) are caulked (¶ 47 to ¶ 50; ¶ 56) in order to provide improved vibration resistance (Hattori, ¶ 56).

    PNG
    media_image3.png
    495
    599
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    321
    523
    media_image4.png
    Greyscale

 Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Saitou and provide wherein the sleeve assembly has positioning pins for the inverter control board and the power module, and the positioning pins are caulked as taught by Hattori in order to provide improved vibration resistance (Hattori, ¶ 56).
Saitou in view of Hattori do not explicitly teach the positioning pins are thermally caulked.
However, Sakai teaches (see fig. 3 below) the positioning pins (13) are thermally caulked (since they are heat caulked, ¶ 18 to ¶ 23) in order to provide improved vibration resistance (Sakai, ¶ 13).

    PNG
    media_image5.png
    301
    535
    media_image5.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Saitou in view of Hattori and provide the positioning pins are thermally caulked as taught by Sakai in order to provide improved vibration resistance (Sakai, ¶ 13).
8.	Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Saitou  in view of Hattori and Sakai as applied to claim 1 above, and further in view of Suga (U.S. PGPub No. 20120286603).
Regarding claim 2/1, Saitou in view of Hattori and Sakai teaches the device of claim 1, Saitou further teaches (see figs. 2 and 5 above) the terminal connection portion (46-50) and the sleeve (see annotated fig. 5 above) are integrally resin-molded in a state in which the screw groove portion (inside 46-50) is protruded (page 3).
Saitou in view of Hattori and Sakai do not explicitly teach the sleeve assembly has a terminal connection portion comprised of a male screw having a screw groove portion, and a sleeve through which a bolt for fixing the inverter circuit section to the housing is inserted. 
However, Suga teaches (see figs. 7 and 8 below) the sleeve assembly has a terminal connection portion comprised of a male screw (37) having a screw groove portion (portion of screw 37 on which nut 36 is fixed), and a sleeve (52) through which a bolt (53) for fixing the inverter circuit section to the housing (10) is inserted (¶ 99 to ¶ 101; ¶ 49; ¶ 65) in order to reduce the number parts and size of the device (Suga, ¶ 9, ¶ 12, ¶ 94, ¶ 101). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Saitou in view of Hattori and Sakai and provide the sleeve assembly has a terminal connection portion comprised of a male screw having a screw groove portion, and a sleeve through which a bolt for fixing the inverter circuit section to the housing is inserted as taught by Suga in order to reduce the number parts and size of the device (Suga, ¶ 9, ¶ 12, ¶ 94, ¶ 101).

    PNG
    media_image6.png
    622
    526
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    794
    454
    media_image7.png
    Greyscale


Regarding claim 3/2/1, Saitou in view of Hattori and Sakai and Suga teaches the device of claim 2 but does not explicitly teach the screw groove portion of the terminal connection portion passes through the inverter control board to protrude there through, and a connection terminal is interposed by a nut screwed into the screw groove portion and the inverter control board to electrically connect the connection terminal to the inverter control board.
However, Suga further teaches (see figs. 7 and 8 above) the screw groove portion (portion of screw 37 on which nut 36 is fixed) of the terminal connection portion passes through the inverter control board (70B) to protrude there through, and a connection terminal (31B) is interposed by a nut (36) screwed into the screw groove portion (portion of screw 37 on which nut 36 is fixed) and the inverter control board (70B) to electrically connect the connection terminal (31B) to the inverter control board (70B) (¶ 99 to ¶ 101; ¶ 65) in order to reduce the number parts and size of the device (Suga, ¶ 9, ¶ 12, ¶ 94, ¶ 101). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Saitou in view of Hattori and Sakai and Suga and provide the screw groove portion of the terminal connection portion passes through the inverter control board to protrude there through, and a connection terminal is interposed by a nut screwed into the screw groove portion and the inverter control board to electrically connect the connection terminal to the inverter control board as further taught by Suga in order to reduce the number parts and size of the device (Suga, ¶ 9, ¶ 12, ¶ 94, ¶ 101).
Regarding claim 4/1, Saitou in view of Hattori and Sakai teaches the device of claim 1 but does not explicitly teach the sleeve assembly has positioning pins for the housing.
However, Suga teaches (see figs. 7 and 8 above) the sleeve assembly has positioning pins (19) for the housing (10) (¶ 49; ¶ 95) in order to provide proper alignment (Suga, ¶ 13 ¶ 49).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Saitou in view of Hattori and Sakai and provide teach the sleeve assembly has positioning pins for the housing as taught by Suga in order to provide proper alignment (Suga, ¶ 13 ¶ 49).
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Toyama (U.S. PGPub No. 20090087322) teaches an inverter control apparatus comprises: a power board converting a direct current supplied from a high voltage power supply to an alternating current and applying it to a motor; and a control circuit board controlling the application of the alternating current to the motor, wherein the power board and the control circuit board respectively have tall components and surface-mounted on one surfaces, which are relatively taller than components on the other surfaces, and the one surfaces face each other. The tall components and of the power board and the control circuit board are placed facing each other without interfering with each other in projection directions thereof.
Fukasaku (U.S. PGPub No. 20140076434) teaches a first accommodation chamber accommodating therein an inverter unit with a built-in inverter circuit and a second accommodation chamber accommodating therein a filter unit with a built-in filter circuit are formed individually in different positions of a housing of a motor-driven compressor for a vehicle. The input terminals and the output terminals of the inverter unit and of the filter unit are all arranged to extend in the same direction.
Imai (U.S. PGPub No. 20130099610) teaches electronic circuits accommodated in a housing. A first connecting member is supported by a holder unit, which holds a motor terminal connected to a winding of a stator of the motor unit. A second connecting member is attached to the housing from the outside thereof, in such a way that a circuit-board terminal connected to the electronic circuits and the motor terminal are interposed between the first and second connecting members. As a result, the circuit-board terminal and the motor terminal are mechanically and electrically connected to each other.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Primary Examiner, Art Unit 2834